UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark one) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number 001-33506 SHORETEL, INC. (Exact name of registrant as specified in its charter) Delaware 77-0443568 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 960 Stewart Drive, Sunnyvale, California 94085-3913 (Address of principal executive offices) (Zip Code) (408) 331-3300 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o(Do not check if a smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).YesoNox As of January 25, 2013, 58,735,447 shares of the registrant’s common stock were outstanding. SHORETEL, INC. AND SUBSIDIARIES FORM 10-Q for the Quarter Ended December 31, 2012 INDEX Page PART I: Financial Information Item 1 Financial Statements 3 Condensed Consolidated Balance Sheets as of December 31, 2012 and June 30, 2012 3 Condensed Consolidated Statements of Operations for the three and six months ended December 31, 2012 and 2011 4 Condensed Consolidated Statements of Comprehensive Loss for the three and six months ended December 31, 2012 and 2011 5 Condensed Consolidated Statements of Cash Flows for the six months ended December 31, 2012 and 2011 6 Notes to Condensed Consolidated Financial Statements 7 Item 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 3 Quantitative and Qualitative Disclosures About Market Risk 35 Item 4 Controls and Procedures 35 PART II: Other information Item 1 Legal Proceedings 36 Item 1A Risk Factors 36 Item 2 Unregistered Sales of Equity Securities and Use of Proceeds 37 Item 3 Defaults Upon Senior Securities 37 Item 4 Mine Safety Disclosures 37 Item 5 Other Information 37 Item 6 Exhibits 37 Signatures 38 Exhibit Index 39 2 Index PART I. FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except per share amounts) (Unaudited) December 31, 2012 June 30, ASSETS Current assets: Cash and cash equivalents $ $ Short-term investments Accounts receivable, net of allowances of $789 as of December 31, 2012 and $774 as of June 30, 2012 Inventories Indemnification asset Prepaid expenses and other current assets Total current assets Property and equipment - net Goodwill Intangible assets - net Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ $ Accrued liabilities and other Accrued employee compensation Accrued taxes and surcharges Purchase consideration Deferred revenue Total current liabilities Long-term revolving credit facility, net of debt issuance costs Long-term deferred revenue Long-term purchase consideration Other long-term liabilities Total liabilities Commitments and contingencies (Note 13) Stockholders' equity: Preferred stock, par value $.001 per share, authorized 5,000 shares; no shares issued and outstanding — — Common stock and additional paid-in capital, par value $.001 per share, authorized 500,000;shares issued and outstanding, 58,719 and 58,057 shares as of December 31, 2012 and June 30, 2012, respectively Accumulated other comprehensive income 3 2 Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See Notes to Condensed Consolidated Financial Statements 3 Index SHORETEL, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share amounts) (Unaudited) Three Months Ended Six Months Ended December 31, December 31, Revenue: Product $ Hosted and related services - - Support and services Total revenue Cost of revenue: Product(1) Hosted and related services(1) - - Support and services(1) Total cost of revenue Gross profit Operating expenses: Research and development(1) Sales and marketing(1) General and administrative(1) Total operating expenses Loss from operations ) Other income (expense): Interest income 52 58 93 Interest expense ) Other income (expense), net ) Total other expense ) Loss before provision for tax ) Provision for income tax 90 97 Net loss $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share - basic and diluted (2) (1)Includes stock-based compensation expense as follows: Cost of product revenue $
